Appeal by the defendant from (1) a judgment of the County Court, Suffolk County (Doyle, J.), rendered August 26, 2004, convicting him of grand larceny in the third degree under indictment No. 2436/02, upon his plea of guilty, and imposing sentence, and (2) a judgment of the same court (Weber, J.), rendered August 27, 2004, convicting him of attempted assault in the second degree (two counts), criminal mischief in the second degree (two counts), criminal *783possession of stolen property in the third degree, grand larceny in the fourth degree, and reckless driving under indictment No. 2364/03, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Schmidt, J.P., Crane, Krausman, Skelos and Lunn, JJ., concur.